Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-17 are presented for examination.

Specification
The disclosure is objected to because of the following informalities: Para 0004 refers to a “US” document, however, the document being referred to is from “GB.”  
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities:  The claim uses the acronym “rms” without stating what it stands for.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a reference signal generator configured to generate”, “a recording interface configured to receive”, “a reference signal extractor configured to determine”, and “a gain analyzer configured to infer” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Para 0034 states that these elements can be implemented by one or more processors.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aggleton GB Patent No. 1137448 (from IDS).

              Referring to claim 15, Aggleton teaches a device for determining a time-varying gain applied to audio content during recording (Page 1, Line 33: “automatic gain control circuit”; Fig. 1), the device comprising: a reference signal generator configured to generate reference audio signals (Fig. 1: PILOT signal generated at transducer T; Page 1, Lines 68-70: “an ultrasonic pilot tone generator and transducer carried by the speaker or performer using the system”) that are, while the audio content is present, inaudible to humans (Page 2, Lines 29-30: “inaudible, the pilot tone derived from the ultrasonic pilot frequency waves”), for emission through a loudspeaker coupled to the device (Lines 68-70: “an ultrasonic pilot tone generator and transducer carried by the speaker or performer using the system”), a recording interface configured to receive captured signals comprising the audio content and the reference audio signals after the time-varying gain has been concurrently applied to the audio content and the reference audio signals (Fig. 1: microphone M captures AUDIO and PILOT signals and applies AGC gain at amplifier A to both AUDIO and PILOT signals); a reference signal extractor configured to determine a representation of the reference audio signals from the captured signals (Fig. 1: filter F extracts PILOT from combined AUDIO + PILOT signal for PILOT ONLY signal); and a gain analyzer configured to infer the time-varying gain that has been applied to the audio content during the recording from levels of the representation of the reference audio signals (Fig. 1: AGC infers the gain from PILOT ONLY signal applied at amplifier A in order to determine the updated AGC gain to then apply in the feedback loop of Fig. 1).
              Referring to claim 16, Aggleton teaches a speaker driver receiving the reference audio signals and configured to drive the loudspeaker coupled to the device for emission of the reference audio signals (Page 1, Lines 68-70).
              Referring to claim 17, Aggleton teaches a gain output configured to output a signal representative of the time-varying gain (Fig. 1: output of AGC).

Allowable Subject Matter
Claims 1-14 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 1-14, Aggleton teaches most of the limitations of claim 1, however, it does not, alone or in combination with other prior art of record, teach providing information on the inferred time-varying gain to another device in combination with other recited elements in the claim. Particularly, the system of Aggleton determines the AGC gain in order to determine an updated new gain that is provided internally in the AGC circuit. One of ordinary skill in the art would have no good motivation to send the previously used gain value elsewhere because the idea is to use the feedback loop to update the system with a better gain. The old gain value itself is not really a wanted value other than it is simply determined in order to calculate a better value.
Claims 2-14, which depend on claim 1, are narrower in scope than claim 1, and therefore, Aggleton alone or in combination with other prior art of record, do not teach or make obvious to combine the further limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Simmons et al. US Publication No. 20020061738 teaches undoing automatic gain control, however, it is not used in audio systems and no reference signals are generated in order to undo the gain.

Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A FALEY/Primary Examiner, Art Unit 2652